UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36543 TubeMogul, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 51-0633881 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1250 53rd Street, Suite 2
